The infant plaintiff, while crossing the street, was. struck down and seriously injured when a truck suddenly backed without warning. The right femur was broken, requiring three months of treatment in the hospital and resulting in permanent injuries, including a shortening of the leg and an inversion of the right foot. There was a verdict in his favor, and also in favor of his father for the expense incurred. This appeal raises no question of negligence or contributory negligence, but only that the bill of particulars did not specifically mention the inversion of the right foot as a result of the injury; and that the evidence admitted in that respect was incompetent. Judgment and order denying new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.